Exhibit 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands, except ratios) Six months ended June 30, 2009 12/31/08 12/31/07 12/31/06 12/31/05 12/31/04 Pre-tax income from continuing operations $ Interest expense Capitalized interest - - Earnings $ Ratio of earnings to fixed charges For purposes of this table, “earnings” consists of income before income taxes from continuing operations plus fixed charges and less capitalized interest.“Fixed charges” consists of interest expense and capitalized interest (for both continuing and discontinued operations).
